Citation Nr: 1626212	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left shoulder arthritis. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1973 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran's accredited representative that the Veteran wished to withdraw his pending appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a thoracic spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c). 


In September 2014, the Veteran, through his representative, submitted a statement indicating his desire to withdraw the appeal for entitlement to an evaluation in excess of 20 percent for left shoulder arthritis.  Thus, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal of the claim for entitlement to an evaluation in excess of 20 percent for left shoulder arthritis is dismissed. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


